IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MEYER-CHATFIELD CORP.                    : No. 716 MAL 2016
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
BANK FINANCIAL SERVICES GROUP,           :
STEVEN GOLDBERG, DAVID PAYNE,            :
ARNOLD WINICK, WILLIAM BORCHERT          :
AND DANIEL BARBAREE                      :
                                         :
MEYER-CHATFIELD CORP. AND                :
MEYER CHATFIELD ADMINISTRATIVE           :
SERVICES, LLC                            :
                                         :
             v.                          :
                                         :
BANK FINANCIAL SERVICES GROUP,           :
STEVEN GOLDBERG, DAVID PAYNE,            :
ARNOLD WINICK, WILLIAM BORCHERT          :
AND DANIEL BARBAREE                      :
                                         :
                                         :
PETITION OF: BANK FINANCIAL              :
SERVICES GROUP, STEVEN                   :
GOLDBERG, DAVID PAYNE, ARNOLD            :
WINICK, WILLIAM BORCHERT AND             :
DANIEL BARBAREE                          :
                                         :
                                         :
                                         :
                                         :
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.